[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SUMMARY: As a procedural matter, the trial court, in an action for discovery pursuant to R.C. 2317.48 and Civ.R. 34(D), erred in granting the defendant's motion to dismiss under Civ.R. 12(B)(6), because the plaintiff had set forth sufficient facts in his complaint to show that he had potential causes of action for malicious prosecution and civil conspiracy and otherwise to meet all the requirements for an action in discovery; nevertheless, the trial court did not err in overruling the plaintiff's motion to compel answers to his interrogatories and in finding in favor of the defendant on issues of attorney-client privilege, when the incomplete record provided by the plaintiff on appeal fails to demonstrate an abuse of discretion.
JUDGMENT: AFFIRMED AS MODIFIED.
JUDGES: DOAN, P.J., GORMAN and PAINTER, JJ.